DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-7 are pending.
Claims 1 and 7 are amended.
Response to Arguments
Applicant’s arguments, see page 6, filed 12/20/2021, with respect to the specification objections have been fully considered and are persuasive.  The specification objections of the title and abstract has been withdrawn per applicants amendments.
Applicant’s arguments, see page 6, filed 12/20/2021, with respect to the claim rejections have been fully considered and are persuasive.  The 102 rejections of claims 1-7 has been withdrawn per applicants amendments.
Allowable Subject Matter
Claims 1-7 are  allowed.
The following is an examiner’s statement of reasons for allowance:
Uemura et al US8875577 (hereinafter “Uemura”) discloses an oscillator circuit includes an oscillator, a filter that filters a monitoring signal output from the oscillator and outputs the filtered signal, a driver that amplifies the filtered signal to generate a driving signal, and a controller operable to control a passing characteristic of the filter based on the monitoring signal. The oscillator performs a vibration while being driven by the driving signal, and outputs the 
However, Uemura fails to disclose an abnormality determination unit that determines that the inertial sensor is abnormal when an amount of change in a sensitivity of the inertial sensor exceeds an allowable range for the inertial sensor and, the structural resonance frequency at the first time point and the structural resonance frequency at the second time point are separated by a predetermined value or more.
Jeong et al US20110100126 (hereinafter “Jeong”) discloses a false detection and a wrong diagnosis can be suppressed in a capacitance sensor represented by an acceleration sensor is provided. A first capacitative element and a second capacitative element, which configure a capacitance detection unit, and a third capacitative element and a fourth capacitative element, which configure a forced oscillation generation unit, are electrically separated from each other. That is, the diagnosis movable electrode that configures the third capacitative element and the fourth capacitative element is formed integrally with the movable part. On the other hand, the diagnosis fixed electrode and the diagnosis fixed electrode are electrically separated from the detection fixed electrode and the detection fixed electrode. (Fig 1-14, Paragraph 0038-0135)
However, Jeong fails to disclose an abnormality determination unit that determines that the inertial sensor is abnormal when an amount of change in a sensitivity of the inertial sensor exceeds an allowable range for the inertial sensor and, the structural resonance frequency at the first time point and the structural resonance frequency at the second time point are separated by a predetermined value or more.
Prior arts such as Uemura and Jeong made available do not teach, or fairly suggest, an abnormality determination unit that determines that the inertial sensor is abnormal when an 
Hence the best prior art of record fails to teach the invention as set forth in claims 1-7 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855